Citation Nr: 0722394	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-05 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetic 
retinopathy, claimed as night vision problems.

2.  Entitlement to an initial compensable evaluation for 
service-connected erectile dysfunction associated with the 
service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by which a VA RO, inter 
alia, denied service connection for diabetic retinopathy 
claimed as night vision problems and granted service 
connection for erectile dysfunction associated with the 
service-connected diabetes mellitus to which it assigned a 
noncompensable evaluation.  Regarding the latter, the veteran 
is contesting the initial disability rating assigned.  

In July 2006, the Board remanded this case to the RO so that 
a second hearing could be scheduled after the veteran failed 
to report for a May 2006 hearing.

The veteran requested and was scheduled for personal hearings 
before a Veterans Law Judge in May 2006 and March 2007.  
Although he was notified of the times and dates of the 
hearings by mail sent to his last known address, he failed to 
appear for the hearings.  Pursuant to 38 C.F.R. § 20.704(d) 
(2006), when an appellant fails to report for a scheduled 
hearing and has not requested a postponement, the case will 
be processed as though the request for a hearing was 
withdrawn.  


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from diabetic 
retinopathy.

2.  The veteran's erectile dysfunction is manifested by loss 
of erectile power without penile deformity.


CONCLUSIONS OF LAW

1.  Diabetic retinopathy claimed as night vision problems is 
not due to disease or injury that was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  The criteria for entitlement to an initial compensable 
disability evaluation for the veteran's service-connected 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.115b, 
Diagnostic Codes 7599-7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in June 2001, November 2003, and March 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  Finally, they advised him of 
disability ratings and effective dates as applicable and as 
mandated by the Court in Dingess/Hartman.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical treatment records.  The veteran has also been 
afforded VA medical examinations relevant to his claims, as 
required under certain circumstances by VCAA.  The veteran 
has referred to private treatment records relevant to his 
claim of entitlement to service connection for diabetic 
retinopathy.  He has not provided any specifics regarding 
this treatment such as dates, name of the physician, or the 
physician's location.  The Board, therefore, cannot assist 
the veteran in obtaining this evidence.  VA is required to 
make only reasonable efforts to assist.  38 C.F.R. 
§ 3.159(c).  There is no indication that any other relevant 
evidence has not been associated with the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. 

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2006).  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  Id., 38 C.F.R. § 4.9 (2006); 
VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

No diabetic retinopathy or night vision problems were found 
on enlistment or on separation from service.

The Board observes, however, that the veteran did report eye 
trouble on enlistment.  An examiner indicated that eye 
trouble was corrected by glasses.  Indeed, the enlistment and 
separation documents reflect myopia.  

In January 2004, the veteran was afforded a VA eye 
examination.  The examiner found no diabetic retinopathy and 
instead diagnosed refractive error.  The examiner prescribed 
new glasses to help with night vision problems that were due 
to slight undercorrection in the veteran's glasses.

In his March 2004 notice of disagreement, the veteran 
asserted that a private physician had performed an eye 
examination one year prior and that "abnormalities were 
found."  

The Board observes that the veteran has not submitted the 
private medical evidence to which he referred in March 2004.  
Moreover, he has not provided any specifics regarding the 
whereabouts of that evidence or the name of the treating 
physician.  VA, therefore, has not had the opportunity to 
make reasonable efforts to obtain these records on the 
veteran's behalf.  38 C.F.R. § 3.159(c).

The relevant evidence of record reflects that the veteran 
does not suffer from diabetic retinopathy.  As such, service 
connection for that disability is denied.  38 C.F.R. § 3.303; 
Gilpin, supra.  

The Board observes that refractive error, of which the 
veteran does suffer, is not a disability within the meaning 
of VA law and regulations, and service connection for it 
cannot be granted.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1, Part VI, Subchapter II, para. 11.07.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The veteran's service-connected erectile dysfunction has been 
rated by the RO under the provisions of Diagnostic Codes 
7599-7522.  38 C.F.R. §§ 4.20, 4.27, 4.115b.  

Erectile dysfunction is rated by analogy, to "penis, 
deformity, with loss of erectile power", Diagnostic Code 
7522.  See 38 C.F.R. § 4.20.  The rating schedule provides a 
20 percent rating for deformity of the penis with loss of 
erectile power.  This is a conjunctive set of criteria; both 
must be present to warrant compensation at the sole 
authorized level, 20 percent.  See Melson v. Derwinski, 1 
Vet. App. 334 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met); compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned).  
The medical evidence of record to include a January 2004 VA 
medical examination report where erectile dysfunction was 
diagnosed does not indicate any finding of deformity of the 
penis.  Indeed, in an addendum to his March 2005 substantive 
appeal, the veteran essentially denied penile deformity.  
Where the criteria for a compensable rating under a 
diagnostic code are not met, as here, a noncompensable rating 
is awarded.  See 38 C.F.R. § 4.31 (2006).

The Board observes that in any event the veteran is otherwise 
compensated for his erectile dysfunction.  He has been found 
entitled to special monthly compensation under 38 U.S.C.A. § 
1114(k) (West 2002) and 38 C.F.R. § 3.350(a) (2006) for loss 
of use of a creative organ.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006) .  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service-connected erectile dysfunction has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


